         Case: 3:19-cv-00702-jdp Document #: 8 Filed: 09/29/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 KAREN ROSNECK,

                              Plaintiff,
        v.
                                                                   OPINION and ORDER
 TONY EVERS, REBECCA BLANK,
                                                                        19-cv-702-jdp
 ANDREW PETERSON, RAY CROSS,
 and JOEL BRENNAN,

                              Defendants.


       Pro se plaintiff Karen Rosneck, an advanced library service assistant (LSA) at the

University of Wisconsin-Madison, alleges that university staff members have discriminated

against her on the basis of her age and sex over the past 25 years by failing to properly classify

her as a professional librarian or provide her with career advancement opportunities. Rosneck

also alleges that her constitutional right to due process was violated by university staff and

state and federal administrative agencies and courts in handling her complaints. She brings

claims under the Age Discrimination in Employment Act (ADEA), a sex discrimination claim

under 42 U.S.C. § 1981, and procedural due process and equal protection claims under 42

U.S.C. § 1983.

       Rosneck names as defendants high-ranking state government and university officials:

Tony Evers, the Wisconsin governor; Rebecca Blank, chancellor of the University of

Wisconsin-Madison; Andrew Peterson, president of the University of Wisconsin System Board

of Regents; Ray Cross, (now former) president of the University of Wisconsin System; and Joel

Brennan, secretary of the Wisconsin Department of Administration. Defendants have filed a

motion to dismiss the case under Federal Rule of Civil Procedure 12(b)(6) for Rosneck’s failure
         Case: 3:19-cv-00702-jdp Document #: 8 Filed: 09/29/20 Page 2 of 8




to state a claim upon which relief can be granted. Dkt. 5. I will grant this motion in part and

dismiss most of Rosneck’s claims. But I will give Rosneck a chance to submit an amended

complaint fixing the problems with her claims regarding age discrimination in hiring for

temporary librarian positions.



                                  ALLEGATIONS OF FACT

       In her complaint, Rosneck alleges the following.

       Rosneck works in UW-Madison’s General Library System (GLS). Rosneck successfully

appealed the reclassification of her paraprofessional advanced LSA-4 position to a lower title

at a Wisconsin Employment Relations Commission (WERC) hearing in 1995. After this

hearing, University of Wisconsin officials repeatedly denied her promotion to a professional-

classified librarian position. The state Department of Administration issued an “anonymous

directive” that prohibited the use of the classified librarian title in the UW System even though

that job title appears to remain available to employees under other legal agreements related to

library staffing. Rosneck says that was meant to retaliate against her and to discriminate against

her and her peers, women over the age of 40.

       In 1997, GLS introduced an intern program that limited the assignment of temporary

professional academic librarian positions to individuals who graduated from a library science

master’s degree program within the past year. The implementation of this program excluded

Rosneck from consideration for these positions. In 1995 and 2001, GLS officials also did not

interview Rosneck for Slavic cataloger and Slavic librarian positions despite her Slavic language

expertise and her qualification for the roles. The GLS instead hired younger men.




                                                2
         Case: 3:19-cv-00702-jdp Document #: 8 Filed: 09/29/20 Page 3 of 8




       Since at least 2002, Rosneck repeatedly filed sex and age discrimination claims in

various Wisconsin state courts and agencies and argued that Wisconsin statutes classify her

position as professional and entitle her to “career advancement in a classified service structure.”

Dkt. 1, ¶¶ 8, 20–38. These courts and agencies have concluded that the university properly

acted in its discretion in choosing the “best fit” for the positions and not promoting Rosneck.

Rosneck lists various instances of the adjudicators’ failure to follow the proper standards and

abide by statutory requirements. She also alleges that a clerk at the Court of Appeals for the

Seventh Circuit “sabotaged” her petition by “trashing” it or returning it to her. Id., ¶¶ 22–23.



                                           ANALYSIS

       A motion to dismiss under Rule 12(b)(6) weighs the legal sufficiency of a complaint

rather than its truthfulness: I must accept all well-pleaded facts in the complaint as true and

then examine whether those allegations state plausible claims for relief. Firestone Fin. Corp. v.

Meyer, 796 F.3d 822, 826 (7th Cir. 2015). I am not required to agree with legal conclusions or

conclusory allegations that simply recite the elements of a claim. Id. at 826–27.

       Defendants raise a host of problems with Rosneck’s allegations. Not all of the flaws are

particularly serious; for instance, they point out that § 1981 is not the proper statute for

bringing a sex discrimination claim. But pro se plaintiffs are generally not required to plead

legal theories in their complaints. Small v. Chao, 398 F.3d 894, 898 (7th Cir. 2005). Rosneck

already brings a constitutional sex discrimination claim under § 1983 and she could also bring

claims under Title VII of the Civil Rights Act of 1964. So I wouldn’t dismiss the complaint for

this reason.




                                                3
         Case: 3:19-cv-00702-jdp Document #: 8 Filed: 09/29/20 Page 4 of 8




       But there are other more significant problems that doom most of her asserted claims.

The only defendants that she names in her complaint are high-ranking university and state

officials, none of whom appear to have any responsibility for any of the decisions that Rosneck

says are harming her. Under § 1983, Rosneck can sue individuals who violated her

constitutional rights. But the statute does not establish a system of vicarious responsibility:

liability depends on each defendant’s personal knowledge and actions. Burks v. Raemisch, 555

F.3d 592, 593–94 (7th Cir. 2009).

       Rosneck alleges that she copied some of the defendants in emails describing her claims

to the Court of Appeals for the Seventh Circuit. It is unlikely that Rosneck’s emails to some of

the highest-ranking officials in the state made them aware of her situation, and even if

defendants did know of these circumstances, they wouldn’t be directly responsible for

addressing the problem. The governor, UW chancellor, and other defendants generally appoint

others to handle these concerns. “Bureaucracies divide tasks” and no one can insist that “one

employee do another’s job.” Id. at 595. So Rosneck fails to state a constitutional claim against

any of the defendants in their individual capacities.

       These individuals are also not proper defendants for Rosneck’s damages claims under

Title VII. Rosneck has to name her employer, and under state statute that is the UW System

Board of Regents. See Garner v. State, 2011 WI App 1, ¶ 2, 330 Wis. 2d 833, 794 N.W.2d 927.

And Rosneck cannot bring damages claims at all under the ADEA, because those claims are

barred by sovereign immunity. Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 73 (2000); Gore v. Ind.

Univ., 416 F.3d 590, 591–92 (7th Cir. 2005). So at the moment, she has not properly stated

claims for damages under any of her proposed legal theories.




                                               4
         Case: 3:19-cv-00702-jdp Document #: 8 Filed: 09/29/20 Page 5 of 8




       Most of what she alleges are discrete actions that happened in the distant past, at least

eight years and as much as 25 years prior to the filing of this complaint. She says that

classification policies, including the Department of Administration’s “anonymous directive,”

have blocked her from being reclassified as a librarian, for either discriminatory or retaliatory

reasons. I take her to be saying that those policies may still affect her—although she does say

in her brief that because “campus HR has been converting positions to locally devised titles

with the University’s new, independent personnel system, the question of reclassifying her

position to the state’s classified ‘Librarian’ title may be moot at this point.” Dkt. 7, at 14.

       Plaintiffs may bring claims for injunctive relief under the Ex parte Young doctrine. Peirick

v. Indiana Univ., 510 F.3d 681, 695 (7th Cir. 2007); Ex parte Young, 209 U.S. 123 (1908).

Under Ex parte Young, a state official can be sued in an official capacity to correct an ongoing

violation of federal law if the official has “some connection” with the challenged violation.

See Entm’t Software Ass’n v. Blagojevich, 469 F.3d 641, 644–45 (7th Cir. 2006). But it’s almost

certain that none of the currently named defendants would be proper defendants for injunctive-

relief claims regarding the deprivations at issue here. And Rosneck would also need to explain

that she is currently being harmed by a violation of federal law. Virtually none of her allegations

meet that standard.

       Many of her allegations, particularly those that concern classification decisions, involve

injures to her that have already been litigated. Rosneck’s allegations regarding rulings by state

and federal courts against her discrimination claims suggest that those claims would be barred

under the doctrine of claim preclusion. Rosneck has recently lost two appeals in the Wisconsin

court system that cover much of the same ground as her complaint in this court. Rosneck v.

LIRC, 2019 WI App 48, 388 Wis. 2d 476, 934 N.W.2d 579; Rosneck v. WERC, 2018 WI App


                                                 5
         Case: 3:19-cv-00702-jdp Document #: 8 Filed: 09/29/20 Page 6 of 8




71, 384 Wis. 2d 632, 922 N.W.2d 315. She also discusses contacts she had with the clerk of

court for the Court of Appeals for the Seventh Circuit, but she has not filed a valid appeal

there. In fact, that court has barred her from filing “petitions for other extraordinary writs” or

any other challenges to state court decisions. See Rosneck v. Wisconsin, No. 20-2183 (7th Cir.

July 8, 2020).

       Even if her discrimination claims weren’t about events occurring long ago that were

already subject to state-court appeals, Rosneck doesn’t describe enough about the nature of the

policies or how she knows that they were meant to discriminate or retaliate against her for me

to conclude that she states a claim for relief under any of her legal theories. Because Rosneck

fails to state a plausible claim for relief regarding most of her allegations, particularly her

allegations that she was discriminated against in her reclassification denials, I will dismiss those

parts of her case for her failure to state a claim upon which relief may be granted.

       Rosneck also attempts to bring due process claims, alleging that defendants have

“sabotaged her efforts to seek relief from the state’s oversight agencies and courts, since campus

and GLS human resources officials repeatedly have cited this undocumented, anonymous

directive of uncertain origin as their rationale for continuing to seek a ‘best fit’ for her position.”

Dkt. 1, at 4. To state a procedural due process claim, Rosneck must show “a cognizable

property interest, a deprivation of that interest, and a denial of due process.” Palka v. Shelton,

623 F.3d 447, 452 (7th Cir. 2010) (citation omitted). Rosneck does not allege facts suggesting

that she has a property interest in a librarian position, nor does she show that there is any

process she was supposed to receive that she did not.

       The one set of claims that I will not immediately dismiss from this case concern

Rosneck’s allegation that the library system continues to maintain an “intern program” that


                                                  6
         Case: 3:19-cv-00702-jdp Document #: 8 Filed: 09/29/20 Page 7 of 8




gives temporary professional academic librarian positions only to very recent graduates, which

I infer means that older qualified people would likely be left out. Based on her current

allegations, Rosneck might be able to state claims under ADEA, Title VII, and Fourteenth

Amendment equal protection theories regarding this alleged discrimination. But she doesn’t

name individuals who could support claims for damages by being personally involved in the

deprivation, and she doesn’t name officials close enough to the discriminatory actions to be

proper defendants for the claims for injunctive relief. And even these claims suffer from

Rosneck’s failure to explain how this discrimination affected her.

       Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and

plain statement of the claim showing that the pleader is entitled to relief.” And allegations

“must be presented with intelligibility sufficient for a court or opposing party to understand

whether a valid claim is alleged and if so what it is.” Vicom, Inc. v. Harbridge Merchant Serv’s,

Inc., 20 F.3d 771, 775 (7th Cir. 1994). With regard to her “intern program” claims, Rosneck

does not explain how the hiring process harms her: she is a permanent university employee but

she says this program is for temporary professional academic librarians. Rosneck doesn’t say that

she applied for these jobs and was turned down, or even that she would be willing to take that

type of temporary job over her current permanent one.

       I won’t dismiss the intern-program claims completely. Instead, I’ll give Rosneck a short

time to submit an amended complaint that fixes the problems discussed above. Rosneck should

draft her amended complaint as if she were telling a story to people who know nothing about

the events at issue. In particular, she should specifically explain which individual state officials

discriminated against her, and she should name those people as defendants. She should explain

whether she is actually interested in the temporary positions that she says are discriminatorily


                                                 7
         Case: 3:19-cv-00702-jdp Document #: 8 Filed: 09/29/20 Page 8 of 8




given to recent graduates. She should name each specific decision—whether it be the adoption

of a policy or a specific job she lost out on—that she intends to raise a discrimination or

retaliation claim about, and she should state when that decision happened. She should also

how she knows that defendants discriminated against her or retaliated against her with regard

to each adverse decision.

       If Rosneck fails to amend her complaint or the amendment continues to have the same

problems, I will dismiss the entire case.



                                            ORDER

       IT IS ORDERED that:

       1. Defendants’ motion to dismiss, Dkt. 5, is GRANTED in part. Plaintiff Karen
          Rosneck’s claims are DISMISSED except her age discrimination claims about a
          library “intern program” giving positions to recent graduates.

       2. Plaintiff may have until October 21, 2020, to file an amended complaint that fixes
          the problems with her intern-program claims discussed in the opinion above.

       Entered this 29th day of September, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                              8
